WIGGINTON, Judge.
We affirm the judgment and sentence, and find no error in the trial court’s denial of Gafford’s motion for judgment of acquittal notwithstanding the verdict or, in the alternative, for a new trial. The trial court did not abuse its discretion in granting the state’s motion for joinder/consolidation; there was no Bruton1 violation where Gafford’s own statement was as inculpatory as that of his codefendant. See Damon v. State, 397 So.2d 1224 (Fla. 3d DCA 1981). Also, the evidence was entirely sufficient to establish Gafford’s specific intent to participate in the crime. AFFIRMED.
BOOTH and NIMMONS, JJ., concur.

. Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).